Harper, J.
I think it evident from the circumstance of plaintiff’s taking Mrs. Fogartie’s note, that he furnished the goods on her credit and not on her husband’s. In Bently v. Griffin, 5 Taunt. 356, the plaintiff furnished articles of dress to the wife, and charged them to her in his books. He drew some bills of exchange on the husband, which were accepted and partly paid by the wife. The jury having found for the plaintífíj a new triaj was granted, on the ground that the articles were not furnished on the credit of the husband. The case of Metcalf v. Shaw is almost exactly in point to the present, in which, from the circumstance of the plaintiff having taken the wife’s note, Lord Ellenborough held it conclusive that the goods were not furnished on the husband’s credit, but that the plaintiff looked to the wife alone.
The motion is dismissed.
JohnsoN, J. concurred.
O’Neam, J. absent.